DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on December 14, 2020.  Claims 19 and 20 have been amended.  Claims 1-18, 21 and 22 have been cancelled.  New claims 23-27 have been added.  Claims 19, 20 and 23-27 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19, 20 and 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The system of claim 19 is not within the statutory categories of invention.  Regarding claim 19, claim 19 is a system defined solely by a “server provider subsystem”, which may cover computer software components under the standard of broadest reasonable interpretation in view of at least paragraph [0079] which notes subsystems may be provided as a software construct.  As such, claim 19 is directed to software per se and is therefore not within the statutory categories of invention.  However, for the purposes of compact prosecution, the analysis of claim 7 under Step 2 is included below.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon. Claim 19 recites:


receive a new purchase attempt for a user; 
in response to the detection of the new purchase attempt, determine whether there is an active payment session for the user; 
in accordance with a determination that there is the active payment session for the user; 
determine whether the active payment session can accommodate the new purchase attempt; and 
in accordance with a determination that the active payment session can accommodate the new purchase attempt: enable user acquisition of a product associated with the new purchase attempt; and add a transaction associated with the new purchase attempt to the active payment session; 
in accordance with a determination that there is no active payment session for the user: run a session eligibility model for the new purchase attempt; determine whether a result of the session eligibility model for the new purchase attempt is positive; and 
in accordance with a determination that the result of the session eligibility model for the new purchase attempt is positive: enable user acquisition of the product of the new purchase attempt; and add the transaction associated with the new purchase attempt to a new active payment session; 
run a trained session utility model on one or more features of the new purchase attempt to predict a probability of a utility of continuing the active payment session or the new active payment session, wherein the trained session utility model was trained on: model input features of a historical session comprising a plurality of consecutive historical transactions of a historical transaction timeline of a historical user; and a label related to a comparison of a historic session utility threshold with a product of a total session length of the historical session and a total transaction value amount of the historical session; determine a result of running the trained session utility model; and 
in accordance with a determination to terminate the active payment session or the new active payment session: aggregate all transactions of the active payment session or the new active payment session; end the active payment session or the new active payment session; and transmit the aggregated transactions for authorization; and 
in accordance with a determination to continue the active payment session or the new active payment session: update a time limit for the active payment session or the new active payment session; and determine whether a second new purchase attempt has been received for the user.

Referring to the bolded limitations above, independent claim 19 is directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claim 19 is directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted claim 19 only recites the fundamental economic practice of mitigating risk by, as recited in the claims and described in the specification in at least 
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claim 19, since this claim only contains mere instructions to implement the abstract idea on a computer in its ordinary capacity for a fundamental economic practice (e.g., to receive, store, or transmit data), the recitation in claim 19 of a service provider subsystem does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claim 19 does not pertain to an improvement in the functioning of the SP subsystem itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claim 19, this claim recites well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, modeling customer behavior to determine whether to extend credit is notoriously well-known as evidenced by the references cited on the PTO-892s attached to the OA dated 3/2/2020 and the present OA.  Moreover, the SP subsystem of claim 19 appears to be generic, as discussed in paragraph [0026] of the Applicant’s specification.   Accordingly, claim 19 does not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claim 19 is not patent eligible.  Dependent claims 20 and 23-27 do not cure the deficiencies in their respective base claims as these claims also recite extra-- 39 - the relative values and/or timing of multiple transaction attempts within a payment session, by analyzing new data about customer purchasing patterns, SP product purchaser patterns, etc.) using WURC modeling techniques.  Please see MPEP 2106.05(f) discussing a commonplace business method or mathematical algorithm being applied on a general purpose computer has been found to be mere instructions to apply an exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 20 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gautier (US 2005/0021478) in view of Bianchi (US 2017/0091861).
In addition to the motivation statements in the analysis below, it is respectfully noted that it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Bianchi in Gautier since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, both Gautier and Bianchi relate to credit scores in electronic transactions and one of ordinary skill in the art would recognize the combination to be predictable.
Claim 19 recites:
A system for customizing a payment session, comprising: service provider subsystem configured to: (Gautier, [0018], network-based media purchase system)

in accordance with a determination that there is the active payment session for the user: determine whether the active payment session can accommodate the new purchase attempt; and in accordance with a determination that the active payment session can accommodate the new purchase attempt: enable user acquisition of a product associated with the new purchase attempt; and add a transaction associated with the new purchase attempt to the active payment session; (Gautier, Fig. 5A, [0071], decision 508 determines whether purchase deferral limit has been reached)
in accordance with a determination that there is no active payment session for the user: run a session eligibility model for the new purchase attempt; determine whether a result of the session eligibility model for the new purchase attempt is positive; and in accordance with a determination that the result of the session eligibility model for the new purchase attempt is positive: enable user acquisition of the product of the new purchase attempt; and add the transaction associated with the new purchase attempt to a new active payment session; (Gautier, Fig. 5A, [0070], when decision 502 determines there is no open purchase container, then purchase container is opened 504; Fig. 3, [0064]-[0066], decision 312 authenticates user)
run a trained session utility model on one or more features of the new purchase attempt to predict a probability of a utility of continuing the active payment session or the new active payment session, wherein the trained session utility model was trained on: model input features of a historical session comprising a plurality of consecutive historical transactions of a historical transaction timeline of a historical user; and a label related to a comparison of a historic session utility threshold with a product of a total session length of the historical session and a total transaction value amount of the historical session; determine a result of running the trained session utility model; and (Gautier, Fig. 5A, [0071]-
in accordance with a determination to terminate the active payment session or the new active payment session: aggregate all transactions of the active payment session or the new active payment session; end the active payment session or the new active payment session; and transmit the aggregated transactions for authorization; and (Gautier, Fig. 5A, [0073], when decision 508 determines that limit has been reached, purchase container is closed 510 and payment processing 500 causes 512 a payment transaction to occur)
in accordance with a determination to continue the active payment session or the new active payment session: update a time limit for the active payment session or the new active payment session; and (Gautier, Fig. 5A, [0074], payment processing 500 can be customized based on a user based on credit-worthiness or frequency of use to give “good” users higher purchase deferral limits)
determine whether a second new purchase attempt has been received for the user.  (Gautier, Fig. 5A, [0070], select media item)
Claim 20 recites:
The system of claim 19, wherein the service provider subsystem is further configured to: in response to the prediction of the probability being below a threshold, terminate the active payment 
Claim 23 recites:
The system of claim 19, wherein the active payment session comprises at least a first active transaction of a current transaction timeline of the user. (Gautier, Fig. 5A, [0071]-[0073], individual purchases are deferred until purchase deferral limit has been reached, purchase deferral limits can be based on number of purchase items, time-based or based on aggregate cost) 
Claim 24 recites:
The system of claim 23, wherein the user is the historical user.  (Gautier, Fig. 5A, [0070], purchase container is particular to the user or the user account)
Claim 25 recites:
The system of claim 23, wherein the user is different from the historical user.  (Gautier does not specifically disclose that the current user is different than the historical user.  However, Bianchi, Fig. 2, [0053], discusses using different users from a current user to determine credit.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Gautier to use a different user for the historical user as disclosed in Bianchi as generating a financial credit score based on consumer financial data is well-known as discussed in Bianchi, [0044].)
Claim 26 recites:
The system of claim 23, wherein the model input features for the active payment session comprise at least one of the following input features: a sum of each transaction amount of each active transaction of the active payment session; a sum of each waiting time of the active payment session; or 
Claim 27 recites: 
The system of claim 23, wherein the model input features for the active payment session comprises at least one of the following types of user feature associated with the user: information indicative of a payment instrument associated with the first active transaction; information indicative of a product being acquired with the first active transaction; a number of active transactions of the active payment session; an average transaction amount of each active transaction of the active payment session; a daily average total value amount of all transactions conducted by the user over a plurality of days; a daily average minimum value amount of all transactions conducted by the user over a plurality of days; a daily average maximum value amount of all transactions conducted by the user over a plurality of days; a daily average number of transactions conducted by the user over a plurality of days; a minimum interval between consecutive transactions conducted by the user over a historical duration of time; a maximum interval between consecutive transactions conducted by the user over a historical duration of time; a number of billing accounts associated with the user over a historical duration of time; a number of successful transaction authorizations associated with the user over a historical duration of time; a ratio of successful transaction authorizations to total attempted transaction authorizations associated with the user over a historical duration of time; a number of a first type of purchase made by the user over a historical duration of time; a list of types of purchases made by the user over a historical duration of time; or a list of content types of products purchased by the user over a historical duration of time.  (Gautier, Fig. 5B, [0075], account information includes information pertaining to each of media items purchased including item, price and when downloaded; Fig. 5A, [0074], payment processing 500 can be customized based on a user based on credit-worthiness or frequency of use to give “good” users higher purchase deferral limits.  Gautier does not specifically 

Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered and are addressed below.
Regarding the objection to the specification and the rejections under 35 U.S.C. 112(a) and (b), these objections and rejections have been withdrawn in view of the cancellation of claims 1-18, 21 and 22.
Regarding the rejections under 35 U.S.C. 101 and 103, the amended and new claims are addressed in detail above.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define patent-eligible subject matter and a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references or complies with 101.  Accordingly, there are no arguments to respond to.
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method of customizing a payment session to mitigate risk by applying predictive modeling to previous transactions in the technological environment of an online service provider.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, customizing payment sessions, machine learning and predictive modeling are all familiar elements.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Ene (US 2012/0166339) discusses consume now and pay later, [0015].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692